DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments


The amendment filed 8/27/2021 is sufficient to overcome the rejection of claims 18-19, 24, 26-27, 31-34, 66 and 68 based upon 35 USC 112(b).

Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.  Applicants states “Shimomura does not disclose "an automatic calculation of reliability level corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network configuration," as recited in independent Claim 1. (Emphasis added.)”  The examiner respectfully disagrees with applicant.  Applicant states office action uses features taught in figure 7 and paragraphs 72-73. The examiner also highlighted figure 8 and paragraphs 81-88 to disclose the claimed invention (see figure 8 was cited in the Response to arguments section: pages 3 and 4).  Yes, figure 7 shows how different CQI values can be associated with different reliability levels.  Figure 8 shows the  


    PNG
    media_image1.png
    719
    857
    media_image1.png
    Greyscale

Thus, CSI feedback setting message from the network and terminal using the reliability to determine the CQI based on SINRs are used to graph the CQI in figure 7.   
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have an terminal device automatically calculating the reliability level based on signal corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network configuration as taught by Shimomura in the wireless system of Yasukawa in order to efficiently improve high-reliability short delay communication (Shimomura: paragraph 29). 

[006] As services that use the URLLC, for example, examples of dealing with malfunction of a substation and controlling the substation, controlling a power supply system that uses a smart grid technology, providing a virtual presence environment, executing an industrial control application, providing automatic operation or the tactile-sensing Internet, and so forth are considered.

[0071] At this point, the channel information calculation unit 206 has a conversion function between the SINR and the CQI that are represented by a relationship that is illustrated in FIG. 7. FIG. 7 is a graph for describing the conversion function between the SINR and the CQI. A graph 501 in FIG. 7 is a graph representing a relationship between the SINR and the CQI for satisfying the reliability that is such that the error rate is 10.sup.−1 or less. Furthermore, a graph 502 is a graph representing the relationship between the SINR and the CQI for satisfying the reliability that is such that the error rate is 10.sup.−5 or less. The graphs 501 and 502 are graphs for converting the SINR into the CQI that has values of 0 to 15 which are expressed in four bits. As illustrated in FIG. 7, the higher the reliability, the higher value the SINR to which the CQI correspond has. That is, one that has a higher reliability, of the CQIs that has the same value, corresponds to a state where the reception quality is good.
[0073] The channel information calculation unit 206 acquires the reliability that is included in the CSI feedback setting. Next, the channel information calculation unit 206 selects the conversion function between the SINR and the CQI, which corresponds to the acquired reliability. Then, the channel information calculation unit 206 converts the all calculated SINRs into the CQI, using the selected conversion function.
 [ [0081] The CSI feedback setting notification unit 106 acquires the information on the radio resource that is allocated to the CSI measurement reference signal and information on the CSI transmission timing, from the radio resource allocation unit 113. Moreover, the CSI feedback setting notification unit 106 acquires the reliability from the reliability determination unit 105. Then, the CSI feedback setting notification unit 106 transmits the CSI feedback setting that may include the CSI measurement reference signal information, the CSI transmission timing, and the CSI computation condition, to the terminal apparatus 2, using the acquired information (Step S5). The communication control unit 203 of the terminal apparatus 2 may receive the CSI feedback setting. Then, the communication control unit 203 notifies the channel measurement unit 205 of the CSI measurement reference signal information. Furthermore, the communication control unit 203 notifies the reliability to the channel information calculation unit 206.
[0086] Next, the channel information calculation unit 206 may acquire the CQI corresponding to the overall SINR, using a function representing the relationship between the SINR and the CQI in accordance with the reliability (Step S10).

For the reasons stated above, the 103 rejection of claims 1/18 and their dependents are maintained based on previously cited art. 



Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, 10, 14-19, 24, 26, 27, 31-34 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (US 2020/0169902) in view of Shimomura (US 2019/0089439).

With regard to claims 1 and 18, Yasukawa teaches: A user equipment (see figure 11) comprising a processing circuitry (processor and memory:  paragraphs 102 and 117) / A method in a user equipment, UE (See figure 3), the method comprising: 

determining that a signal quality value is above a threshold (paragraphs 52-54:  the CQI table may be defined in such a manner that a CQI index corresponding to three or greater block error rates is included in one CQI table. For example, the CQI table may be defined in such a manner that CQI indexes "0" to "15" correspond to a CQI with respect to a block error rate of x %, CQI indexes "16" to "31" correspond to a CQI with respect to a block error rate of y %, and CQI indexes "32" to "47" correspond to a CQI with respect to a block error rate of z %. According to this, CQIs, which correspond to various block error rates, can be reported, and thus it is possible to set a CQI that is optimized for a service that is assumed.)

determining a channel quality indicator (step 12 in figure 3: paragraphs 40-41), CQI, value corresponding to an error rate level among a plurality of configured error rate levels (see paragraphs 37, and 52:  CQI can be calculated on CQI BLER 1% table or BLER 10% table.  See figure 6:  
For example, FIG. 6(a) illustrates an example of the CQI table that is used when reporting a CQI in which the block error rate is x % or less (for example, x is 1%, and the like) to the base station eNB. For example, FIG. 6(b) illustrates an example of the CQI table that is used when reporting a CQI in which the block error rate is 10% or less to the base station eNB. According to this, in the radio communication system, it is possible to switch definition of the CQI index in various manners in correspondence with the upper limit of the block error rate that is requested.) , and 
to a modulation and coding scheme, MCS, among a plurality of configured MCSs  (see tables in figure 6: paragraphs 52-55:  also see paragraphs 41-43: The base station eNB can recognize a modulation mode and a code rate which are recommended for a downlink shared channel communication by comparing the CQI index that is reported and the CQI table with each other.), 

    PNG
    media_image2.png
    713
    1038
    media_image2.png
    Greyscale

the CQI value being determined based at least in part on at least one signal quality of signals received from a radio network node (paragraph 41: the user equipment UE calculates the CQI measures a radio channel state (for example, SINR) by using a CSI reference resource included in the downlink signal from the base station eNB, and calculates the CQI on the basis of the radio channel state that is measured.); 
transmitting the determined CQI value to the radio network node (step 13 in figure 3: paragraphs 42-43).  

    PNG
    media_image3.png
    433
    985
    media_image3.png
    Greyscale


Although Yasukawa discloses the UE using a lower error rate to indicate higher reliability (paragraph 33), Yasukawa fails to disclose automatically calculating a reliability level corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network configuration. 
Similar to the system of Yasukawa, Shimomura discloses a process of determining channel quality information and sending channel quality information (see steps 7-9 and step 12 in figure 8: paragraphs 83-88).  Shimomura also disclose the process of receiving reliability (level) information via CSI feedback setting (steps 4-5: paragraph 73 and 81) and use reliability information to determine appropriate CQI (step 10: paragraphs 72-73 and 86).  Since CQI is function corresponding to reliability (paragraphs 72-73 and 86), then the UE is automatically calculating the reliability level based on signal corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network configuration (see figure 7: paragraphs 71-72: The channel information calculation unit 206, for example, has the conversion function in accordance with the reliability, in such a manner that a function in a case where the reliability is 10.sup.-1 is plotted on the graph 501 and that a function in a case where the reliability is 10.sup.-5 is plotted on the graph 502.  ).  

    PNG
    media_image4.png
    440
    591
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have an terminal device automatically calculating the reliability level based on signal corresponding to the at least one signal quality of signals and configuration of the MCS based on configuration of the UE and the network configuration as taught by Shimomura in the wireless system of Yasukawa in order to efficiently improve high-reliability short delay communication (Shimomura: paragraph 29). 




With regard to claims 2 and 19, Yasukawa teaches: further comprising transmitting an indication of the error rate level corresponding to the determined CQI value and/or an indication of the MCS corresponding to the determined CQI value to the radio network node (see paragraphs 54 and 61: For example, in the above-described example, the CQI index with respect to each of the block error rates of x %, y %, and z % can be reported in a four-bit data size.).  
With regard to claims 7 and 24, Yasukawa teaches: further comprising receiving CQI reporting instructions from the radio network node prior to determining a CQI value corresponding to an error rate level among a plurality of configured error rate levels and to an MCS among a plurality of configured MCSs (see step 11: paragraphs 37-38).  
With regard to claims 9 and 26, Yasukawa teaches: further comprising determining that a target quality value is below a threshold prior to determining a CQI value corresponding to an error rate level among a plurality of configured error rate levels and to an MCS among a plurality of configured MCSs  (paragraphs 40 and 52: separately form the CQI table of the related art as illustrated in FIG. 1, a CQI table corresponding to a predetermined block error rate may be defined in advance, and the user equipment UE may switch the CQI table, which is used in reporting of the CQI index, in response to an instruction of the instruction message (S11 in FIG. 3).
With regard to claims 10 and 27, Yasukawa teaches: wherein the target quality value is a block error rate, BLER, target (paragraphs 37-38).  
With regard to claims 14 and 31, Yasukawa teaches:  wherein the signals received from the radio network node are reference signals (paragraphs 41 and 48-49).  
With regard to claims 15 and 32, Yasukawa teaches: wherein the reference signals are cell- specific reference signals, CRSs, or channel state information reference signals, CSI-RSs (paragraphs 41, 48-49: CSI reference resource).  

With regard to claims 16 and 33, Yasukawa teaches:  wherein the at least one signal quality of the signals received from the radio network node comprises a signal to interference and noise ratio, SINR, of the signals received from the radio network node (paragraphs 41 and 86: . In addition, the calculation unit 104 may measure a radio channel state (for example, SINR) by using a CSI reference resource that is included in a downlink signal from the base station eNB, and may calculate the CQI on the basis of a measurement result).  
With regard to claims 17 and 34, Yasukawa teaches:  wherein the plurality of configured error rate levels is a plurality of configured block error rates, BLERs (paragraphs 37-38 and 52).  

With regard to claims 65 and 66, Yasukawa teaches: wherein the UE is configured to transmit the determined CQI based on at least one of: multi-level error rate CQI reporting mechanism when the target quality value is below the threshold and single-level error rate CQI reporting mechanism when the target quality value is below the threshold (paragraphs 41 and 52-54).

With regard to claims 67 and 68, Yasukawa teaches: further comprising determining that a signal quality value is above a threshold prior to determining a CQI value corresponding to an error rate level among a plurality of configured error rate levels and to an MCS among a plurality of configured MCSs (paragraphs 41 and 52-54).

Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/15/2021

/MARCUS SMITH/Primary Examiner, Art Unit 2419